—Determination of respondent Correction Commissioner, dated August 19, 1991, which found petitioner guilty of certain sick leave violations and dismissed him from his position as a correction officer, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by an order of the Supreme Court, New York County [Leland DeGrasse, J.], entered May 27, 1992), dismissed, without costs.
In view of petitioner’s history of sick leave violations and awareness thereof, and given the "great leeway” to be accorded respondent’s determinations in matters of discipline (Matter of Berenhaus v Ward, 70 NY2d 436, 445; see also, Matter of King v McMickens, 120 AD2d 351, 353, affd 69 NY2d 840), we cannot say that the penalty of dismissal is so disproportionate to the offense as to be shocking to one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222). *427Concur—Murphy, P. J., Carro, Wallach, Kassal and Nardelli, JJ.